Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Specification
The disclosure is objected to because:
Page 28, lines 7 & 8 includes the grammatically incorrect phrase, “the inner teeth2t is formed”.
The detailed description of the invention fails to describe details corresponding to the limitations of claims 6 & 11; and claim 10, last paragraph.

The abstract of the disclosure is objected to because it is identical to that which published in the parent application.  If the instant application is in fact a divisional application, as attested by applicant, then subject matter which gave reason for said divisional application should be described in its abstract.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 10 is objected to because at page 70, line 27 the word “portion” is misspelled.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 recites, “the rotary inertia mass damper [20] is arranged parallel to a torque transmission path [TP2] that includes the elastic body [SPi] between the input element [11] and the output element [15], a vibration transmitted to the output element [15] via the rotary inertia mass damper [20] being in opposite phase to a vibration transmitted to the output element [15] via the torque transmission path [TP2].”   Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.
Examiner notes that there appears to be some description of a relationship like that recited in claim 2 at paragraph 0052 of the specification.  However, the relationship there pertains to torque path TP1, not torque path TP2.  Torque path TP1 includes first and second elastic bodies SP1 & SP2 which are not recited in claim 2.  They are recited only at claim 7.   Instead, the torque path recited in claim 2 expressly pertains to the elastic body recited in claim 1 which equates to elastic body SPi (see paragraph 0017).  Thus the torque path recited in claim 2 must equate to torque path TP2.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 recites, “the rotary inertia mass damper [20] is arranged parallel to a torque transmission path [TP2] that includes the elastic body [SPi] between the input element [11] and the output element [15], a vibration transmitted to the output element [15] via the rotary inertia mass damper [20] being in opposite phase to a vibration transmitted to the output element [15] via the torque transmission path [TP2].”  No such relationship is disclosed, much less enabled, in the specification. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation, “a first elastic body”.  However “an elastic body” is first recited in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 3-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 & 11-17 of Patent No. 10,487,909.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 & 3-13 are generic to all that is recited in claims  1-4 & 11-17 of Patent No. 10,487,909.  In other words, claims 1-4 & 11-17 of Patent No. 10,487,909 fully encompass the subject matter of claims 1 & 3-13 and therefore anticipate claims 1 & 3-13.

Claim Rejections - 35 USC § 102
Claim(s) 1-5 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudau, US 6,126,568.  Sudau discloses a damper device (32) configured to include an input element (38) to which a torque from an engine is transmitted, an output element (66), an elastic body (52) arranged to transmit a torque between the input element and the output element, and a rotary inertia mass damper configured to include a planetary gear (37) that includes a sun gear (46) arranged to rotate integrally with the output element, a carrier (36) that rotatably supports a plurality of pinion gears (42) and is arranged to rotate integrally with the input element, and a ring gear (44) that meshes with the plurality of pinion gears and works as a mass body, wherein the input element is configured to include two plate members (identical plates 34) that are opposed to each other and coupled with each other by means of a plurality of rivets (40, 43) disposed between the pinion gears,
wherein the rotary inertia mass damper is arranged parallel to a torque transmission path that includes the elastic body between the input element and the output element, a vibration transmitted to the output element via the rotary inertia mass damper being in opposite phase to a vibration transmitted to the output element via the torque transmission path (col. 5, lines 6-25),
wherein the plurality of pinion gears are supported (40) by the input element,
wherein Fig. 1 shows the two plate members are coupled with each other by means of the plurality of rivets on an outer side of the sun gear and an inner side of the ring gear,
wherein Fig. 1 shows the two plate members are coupled with each other by means of the plurality of rivets disposed on a same circumference as the plurality of pinion gears as viewed in a central axis (68) of the damper device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nardone discloses a damper device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679